Citation Nr: 0428839	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  03-25 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to death pension benefits.

3.  Entitlement to a compensable evaluation for service-
connected scar from shrapnel wound of the right leg, for the 
purpose of accrued benefits.

4.  Entitlement to service connection for ischemic heart 
disease, for the purpose of accrued benefits.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The decedent had active service from October 1941 to April 
1942 and from April 1945 to June 1946.  He died in August 
2001 and the appellant is his spouse.   

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  The RO denied 
entitlement to service connection for cause of death and for 
accrued benefits, and determined that the appellant had no 
legal entitlement to VA death pension benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004)).

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2004); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
More recently, the Court has held that the veteran must also 
be requested to provide any evidence in his possession that 
pertains to the claims.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In a substantive appeal, it appeared that the appellant 
requested a hearing before a Veterans Law Judge (VLJ) at the 
Board in Washington, D.C.  A letter was sent requesting 
clarification of this request, and the appellant replied that 
she wanted to attend a hearing before a VLJ in Washington, 
D.C.  A hearing was scheduled in September 2004, and the 
appellant was notified by letter dated in July 2004.  
Although it was noted that she did not appear for the 
scheduled September hearing at the Board, evidence of record 
shows that on August 30, 2004, a letter was received at the 
Board, withdrawing her request for a Board hearing in 
Washington, D.C., and asking for a hearing before a Veterans 
Law Judge from the Board to be held at the RO in Manila.  
Accordingly, the case is remanded for a Travel Board hearing 
to be scheduled.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The appellant should be scheduled to 
appear at a hearing at the RO before a 
Veterans Law Judge of the Board as soon 
as it may be feasible.  The appellant is 
free to modify her hearing request if she 
so desires, but must provide the RO with 
a timely response for scheduling 
purposes.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


